Citation Nr: 0508992	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  03-03 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthralgia of the 
right knee.

2.  Entitlement to service connection for arthralgia of the 
left knee.



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from January 1979 to 
December 2000.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a November 2001 rating 
decision, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which denied the 
veteran's claims of entitlement to service connection for a 
right knee disorder, and a left knee disorder.  

The Board notes that, in his December 2002 substantive appeal 
(VA Form 9), the veteran requested a hearing before a 
Veterans Law Judge in Washington, D.C, and thus, a hearing 
was scheduled for August 20, 2004.  The record indicates that 
the hearing was rescheduled for October 19, 2004.  However, 
the veteran failed to appear for the hearing, and has offered 
no explanation for his absence.  Therefore, the Board will 
adjudicate his appeal as if the hearing request had been 
withdrawn.  38 C.F.R. § 20.704(d) (2004).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.  

2.  The veteran has arthralgia of the right knee which had 
its onset during his military service.  

3.  The veteran has arthralgia of the left knee which had its 
onset during his military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
arthralgia of the right knee was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  

2.  Resolving all reasonable doubt in favor of the veteran, 
arthralgia of the left knee was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's appeal in full, 
there is no need to discuss VA's compliance with the VCAA.  


II.  Factual background.

The service medical records indicate that the veteran entered 
active duty in January 1979.  The veteran was seen in August 
1984, complaining that he had pulled a muscle behind his 
right knee, which produced pain with bending and standing.  
The assessment was muscle strain.  When seen in September 
1995, the veteran reported swelling in the right leg, behind 
the knee area; he complained of pain with running.  The 
assessment was tendonitis.  In April 2000, the veteran was 
seen for complaints of left knee pain for the past three 
weeks.  He complained of pain and swelling.  X-ray study of 
the left knee was normal.  The assessment was baker cyst and 
sprain, left knee.  The veteran was referred to a private 
clinic for evaluation of left knee pain.  In May 2000, 
following an evaluation by a physical therapist, the veteran 
was diagnosed with left knee pain secondary to probably 
strain.  X-ray study of the left knee, performed in December 
2000, was reported to be normal.  

On the occasion of his initial VA examination in June 2001, 
the veteran reported injuring his right knee in 1993 while 
performing physical training in Germany.  He was treated with 
medications, and his condition eventually improved.  However, 
he indicated that he continues to experience some aching 
sensation in his right knee, especially while performing 
heavy activities with his knee.  He reported twisting his 
left knee in 1999, while performing physical training; since 
then, he had had problems with pain and swelling in his left 
knee, at least once a month.  The veteran indicated that the 
pain in the left knee was related to increased activity.  
Following an examination, he was diagnosed with internal 
derangement of the knees.  

A special joints examination was also conducted in June 2001, 
at which time the veteran complained of pain and swelling in 
his left knee, especially with walking.  He reported similar 
problems in the right knee, but to a lesser extent.  X-ray 
study of the knees was unremarkable.  The pertinent diagnosis 
was degenerative joint disease of both knees, left greater 
than right, mild.  

Another VA examination was conducted in December 2003, at 
which time the veteran reported suffering knee sprains, with 
inflammation and swelling in both knees; but, no specific 
incident was reported, and no x-rays were taken.  The veteran 
complained of pain, weakness, stiffness, swelling, 
instability, and giving away of the knees.  He denied heat 
and redness, locking, fatigability and lack of endurance.  
The veteran reported having taken Motrin on occasion.  He 
also reported using braces on his knees when he played 
racquetball, but no other time.  No subluxation was noted.  
On examination, the examiner noted that motion stopped when 
pain began.  There was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement.  
His gait was excellent.  There was no unusual shoe wear 
pattern, and he had no appliances and used no cane.  Range of 
motion in the right knee was from 0 degrees to 106 degrees; 
range of motion in the left knee was from 0 degrees to 104 
degrees.  Stability was good.  X-ray study of the knees was 
unremarkable.  The diagnosis was arthralgia of both knees 
with no loss of function due to pain.  The examiner stated 
that it was his opinion that the veteran claimed pain in both 
knees; however, his range of motion was within normal limits, 
and he took no pain medication on a regular basis.  The 
examiner added that he did not find any current knee 
problems, but if the veteran had any problems, it would at 
least as likely as not be related to military service as he 
had such a long stay in the military.  


III.  Legal analysis.

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  Where there 
is a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues which involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for arthralgia of the right and left knees.  The 
service medical records clearly document that the veteran was 
seen for complaints of right knee pain in August 1984 and 
again in September 1995; he was diagnosed with muscle strain 
and tendonitis, respectively.  In April 2000, the veteran was 
seen for complaints of left knee pain, and diagnosed with 
baker cyst and left knee sprain.  When the veteran was 
examined by the VA in June 2001, within six months of his 
separation from service, the VA examiner entered diagnoses of 
internal derangement of the knees, and degenerative joint 
disease of both knees, left greater than right.  Moreover, 
during a recent VA examination in December 2003, the veteran 
continued to complain of pain, weakness, stiffness, swelling, 
and giving away of his knees.  He was given a diagnosis of 
arthralgia of both knees.  While the VA examiner stated that 
he did not find any knee problems, he did note that the 
veteran had pain in both knees; and, he stated that any knee 
problems would be at least as likely as not related to the 
veteran's military service.  

The Board finds that the above clinical findings reflect a 
current disability involving the right and left knees.  As 
the Court pointed out in DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995) (a case which involved an increased rating for 
arthralgia of the left shoulder), VA regulations provide that 
a part which becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. § 4.40.  Accordingly, 
given credible evidence of in-service complaints, continued 
complaints, and a diagnosed current disability, and resolving 
all doubt in favor of the veteran, the Board finds that the 
competent medical evidence of record shows that the currently 
diagnosed arthralgia of the right and left knees had its 
onset in service.  As such, the veteran's current right and 
left knee disorders cannot be disassociated with his period 
of service.  Accordingly, resolving all reasonable doubt in 
favor of the veteran, the Board concludes that his right and 
left knee disorders were incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303; See Gilbert, 1 Vet. 
App. at 55.  


ORDER

Service connection for arthralgia of the right knee is 
granted.  

Service connection for arthralgia of the left knee is 
granted.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


